Citation Nr: 1127993	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  09-15 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for fracture of the bilateral heels. 

2.  Entitlement to service connection for a bilateral shin disability. 

3.  Entitlement to service connection for a lower spine disability.  

4.  Entitlement to service connection for a left shoulder disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1967 to September 1972. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   

In May 2011, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During the May 2011 hearing, the Veteran indicated that there were outstanding VA Medical Center (VAMC) records.  He testified that within six months of service discharge, he was treated at the VAMC in Oklahoma City, Oklahoma.  The Veteran further stated that in addition to the VAMC in Oklahoma, he has been treated continuously since 1972 at various VAMC's, including Waco, Texas; Dallas, Texas; Lawton, Oklahoma; and Fayetteville, Arkansas.  While recent VAMC records (dated from 2008 to 2010) have been associated with the claims folder, earlier records have not been associated with the claims.  Because VA is on notice that there are records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VAMC records, dated from 1972 to present, to include from the VAMC's in Oklahoma City, Oklahoma; Waco, Texas; Dallas, Texas; Lawton, Oklahoma; and Fayetteville, Arkansas.   All efforts to obtain these records must be documented in the claims folder.

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2.  Then, after ensuring any other necessary development has been completed as a consequence of any additional evidence obtained, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide him with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


